Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1616587, filed on 09/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 is missing punctuation and should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US20060112901; As seen in IDS Dated 03/28/2019, Cited No 1 in US Patent Application Publications) in view of Dalfra (US20190064842).
	In regards to Claim 1, Gomez teaches “A demarcating system for indicating a boundary of an area to an object (confinement system with boundary area – [0029]), the object having a receiver for receiving magnetic signals (boundary antenna transmits information via magnetic field from microcontroller to the receiver – [0035]), the system comprising: a control system (microcontroller – [0034]); a wire loop, which may be arranged by a user along a path, so that said path is indicated to the object as at least part of the boundary of the area (boundary wire 110 with loop shape – [0031], Figure 1); a signal generator, which is electrically connected to the wire loop so as to be operable to apply voltage signals thereto (boundary antenna, wire is connected to switch, resistors, adjustable voltage regular, operational amplifier, and microcontroller to control signal on line – [0035]), which cause the emission of corresponding magnetic boundary indicating signals from the wire loop for receipt by the receiver of the object (transmitter sends signal through wire to generate magnetic field – [0032]), the signal generator being under the control of the control system such that the voltage signals applied by the signal generator to the wire loop are controlled by the control system (microcontroller provides control signals to voltage adjuster – [0034]); current sensing circuitry, which is electrically connected to the wire loop so as to sense current signals present within the wire loop and which is connected to the control system so that its processors can analyse current signals present within the wire loop (constructively measure current flowing in the wire with set points – [0015]; with desired field width set, microcontroller puts out signal to voltage adjuster to cause voltage regulator to put out output current, using set point count monitored in microcontroller to see if it represents the field width – [0016]); wherein the one or more processors are programmed to operate in a calibration mode whereby they (calibration phase – [0060]): cause the signal generator to apply a series of test voltage waveforms to the wire loop (set programmable voltage source to lowest output – [0060]), each of the test voltage waveforms generating a corresponding current waveform within the wire loop (transistor in second mode for calibration to adjust the current passing through to produce a magnetic field of predetermined width – [0058]; Calibration phase has the programming voltage source – [0060]); and analyse the series of corresponding current waveforms (Taking readings and average them to increase accuracy by reducing noise, compare readings to set-point – [0060]-[0069]), as sensed by the current sensing circuitry, so as to determine an operating voltage waveform that, when applied to 3170187 032P2 US the wire loop, generates a corresponding operating current waveform that, when normalized, is substantially the same as a predetermined current waveform (Compare ADC reading to set-point, if greater than or equal to set point, calibration is success – [0064]-[0065]; constructively measure current flowing in the wire with set points – [0015]).”
	Gomez does not teach “the object having a receiver for receiving electromagnetic signals; a signal generator which cause the emission of corresponding electromagnetic boundary indicating signals from the wire loop for receipt by the receiver of the object.”
	Dalfra teaches “the object having a receiver for receiving electromagnetic signals (automatic moving device with detection devices to detect electromagnetic field – [0033]); a signal generator which cause the emission of corresponding electromagnetic boundary indicating signals from the wire loop for receipt by the receiver of the object (automatic moving devices with processor, controller, detection devices to detect electromagnetic field, generate signal points to determine position – [0033])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomez to incorporate the teaching of Dalfra to generate and receive electromagnetic signals. Doing so would improve the transmitting of boundary control signals.
a length of the wire loop being adjustable by the user” but it is known in the art and would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the wire loop to be adjustable by the user. It can be seen that wires for marking the boundary and being adjustable in length was readily available on the market, as can be seen by the Operator’s Manual for the Sileno product line by Gardena (“Operator’s Manual Sileno/Sileno+” by Gardena, 01/12/2016, Pages 21-27).

	In regards to Claim 2, Gomez in view of Dalfra discloses the claimed invention as detailed above and Gomez further teaches “the operating current waveform is substantially the same as the predetermined current waveform (Compare ADC reading to set-point, if greater than or equal to set point, calibration is success – [0064]-[0065]; constructively measure current flowing in the wire with set points – [0015]).”

In regards to Claim 3, Gomez in view of Dalfra discloses the claimed invention as detailed above and Dalfra further teaches “each of the series of test voltage waveforms is substantially sinusoidal and has a respective frequency (conditional signal shown in Figure 5 is sinusoidal).”

In regards to Claim 26, Gomez in view of Dalfra discloses the claimed invention as detailed above and Dalfra further teaches “the object is a robot (automatic moving device – [0084]).”

	In regards to Claim 27, Gomez in view of Dalfra discloses the claimed invention as detailed above and Dalfra further teaches “the object is a robotic lawnmower (automatic moving device is an intelligent mower – [0084]).”

	In regards to Claim 28, Gomez in view of Dalfra discloses the claimed invention as detailed above and Dalfra further teaches “the wire loop indicates to the robot the path of at least part of a boundary of an area to be mowed (boundary wire divides regions as working region for automatic moving device – [0083]; automatic moving device is intelligent mower to mow grass – [0084]).”

	In regards to Claim 29, Gomez in view of Dalfra discloses the claimed invention as detailed above and Gomez further teaches “the one or more processors are programmed to enter said calibration mode: upon initialization of the demarcating system; upon receipt by the system of a user command; and/or periodically (calibration is carried out under several circumstances, such as button pressed, unit is powered up, or preset intervals – [0059]).”

	In regards to Claim 30, Gomez in view of Dalfra discloses the claimed invention as detailed above and Gomez further teaches “the one or more processors are programmed to operate in a demarcating mode whereby they: cause the signal generator to apply said operating voltage waveform to the wire loop (boundary antenna, wire is connected to switch, resistors, adjustable voltage regular, operational amplifier, and microcontroller to control signal on line – [0035]), which causes the emission of a corresponding electromagnetic boundary indicating signal from the wire loop for receipt by the receiver of the object (transmitter sends signal through wire to generate magnetic field – [0032]).”

	In regards to Claim 31, Gomez in view of Dalfra discloses the claimed invention as detailed above and Dalfra further teaches “a receiver for receiving electromagnetic signals from the demarcating system (automatic moving device with detection devices to detect electromagnetic field – [0033]); and one or more processors programmed to determine the location of the robot relative to the boundary indicated by the wire loop, using said received 10170187 032P2 US electromagnetic signals (controller sends corresponding control command to control direction of automatic moving device according to a position relation between first detection device and boundary wire – [0045]).”


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Dalfra and Carter (US20180118165).
	In regards to Claim 4, Gomez in view of Dalfra discloses the claimed invention as detailed above except for ““the predetermined current waveform is bipolar and polarity asymmetric.”
Carter teaches “the predetermined current waveform is bipolar and polarity asymmetric (Waveform sum of two sine waves – Figure 3B; Dual sine waves are asymmetric signals – [0069]).”


In regards to Claim 6, Gomez in view of Dalfra discloses the claimed invention as detailed above except for “the predetermined current waveform may be represented as a superposition of n sinusoidal current waveforms, each having a respective frequency fk, phase shift θk, and amplitude value Bk; and wherein the operating voltage waveform may be represented as a superposition of n sinusoidal voltage waveforms, each having a respective phase shift Ψk, and amplitude value Ak and having the same frequency fk as a respective one of the n sinusoidal current waveforms; and wherein n is less than or equal to 10.”
Carter teaches “the predetermined current waveform may be represented as a superposition of n sinusoidal current waveforms, each having a respective frequency fk, phase shift θk, and amplitude value Bk; and wherein the operating voltage waveform may be represented as a superposition of n sinusoidal voltage waveforms, each having a respective phase shift Ψk, and amplitude value Ak and having the same frequency fk as a respective one of the n sinusoidal current waveforms; and wherein n is less than or equal to 10 (waveform is a superposition of a plurality of sinusoidal waves – [0069]; Waveform of sum of two sine waves – Figure 3B; first sinusoidal component having a first frequency and second sinusoidal component having a second frequency – [0131]; Amplitude and phase shift for the sine waves – [0051]).”


	In regards to Claim 7, Gomez in view of Dalfra discloses the claimed invention as detailed above and Gomez further teaches “wherein the series of test voltage waveforms comprises m sinusoidal test voltage waveforms, each with the same frequency, fk as a respective one of the n sinusoidal current waveforms (calibration sets programmable voltage source to lowest output, compares average reading to set point, increase the programmable voltage to the next higher voltage and repeat process until calibration occurs, over 32 levels – [0060]-[0070]).”
	Gomez in view of Dalfra does not teach “the predetermined current waveform may be represented as a superposition of: n sinusoidal current waveforms, each having a respective frequency fk, and phase shift θk, and each with the same frequency, fk as a respective one of the n sinusoidal current waveforms.”
	Carter teaches “the predetermined current waveform may be represented as a superposition of: n sinusoidal current waveforms, each having a respective frequency fk, and phase shift θk, and each with the same frequency, fk as a respective one of the n sinusoidal current waveforms (waveform is a superposition of a plurality of sinusoidal waves – [0069]; Waveform of sum of two sine waves – Figure 3B; first sinusoidal component having a first frequency and second sinusoidal component having a second frequency – [0131]; Amplitude and phase shift for the sine waves – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomez in view of Dalfra to incorporate the teaching of Carter to use a waveform that is composed of a superposition of sinusoidal waves having frequency, amplitude, and phase shift values. Doing so would improve the accuracy of the signal by reducing the induced noise in the wire.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Dalfra, Carter, and Sunter (US20050229053; As seen in IDS Dated 03/28/2019, Cited No 3 in US Patent Application Publications).
	In regards to Claim 8, Gomez in view of Dalfra and Carter discloses the claimed invention as detailed above except for “the one or more processors are programmed such that analysing the series of corresponding current waveforms includes determining the phase difference between each test voltage waveform and its corresponding current waveform, thereby providing a corresponding series of phase difference values, Φ1 … Φm.”
	Sunter teaches “the one or more processors are programmed such that analysing the series of corresponding current waveforms includes determining the phase difference between each test voltage waveform and its corresponding current waveform, thereby providing a corresponding series of phase difference values, Φ1 … Φm (calculating properties of high frequency waveform by generating signal, measuring dc level, calculating property values of shape of the waveform – [0053], Figure 3).”


	In regards to Claim 9, Gomez in view of Dalfra, Carter, and Sunter discloses the claimed invention as detailed above and Carter further teaches “said operating voltage waveform may be represented as a superposition of n sinusoidal voltage waveforms (waveform is a superposition of a plurality of sinusoidal waves – [0069]); and wherein each of the n sinusoidal voltage waveforms of the operating voltage waveform has the same frequency, fk, as a corresponding one of the n sinusoidal current waveforms of the predetermined current waveform (Waveform of sum of two sine waves – Figure 3B; first sinusoidal component having a first frequency and second sinusoidal component having a second frequency – [0131]), and has a phase shift that is a combination of the phase shift, θk, of that one of the n sinusoidal current waveforms, less the phase difference value, Φk, associated with the test voltage waveform having the same frequency fk (Amplitude and phase shift for the sine waves – [0051]).”

	In regards to Claim 10, Gomez in view of Dalfra, Carter, and Sunter discloses the claimed invention as detailed above except for “the one or more processors are programmed such that analysing the series of corresponding current waveforms includes determining, for each test voltage waveform vk(t), the ratio between its amplitude ak and that of its corresponding current k(t), thereby providing a corresponding series of impedance values Zk.” It is known in the art that Ohm’s Law teaches that the Impedance is related to the ratio of the voltage to the current. This can be seen in AC Ohm’s Law (Hyperphysics, “AC Ohm’s Law”, 03/01/2016).

	In regards to Claim 11, Gomez in view of Dalfra, Carter, and Sunter discloses the claimed invention as detailed above except for “each of the n sinusoidal current waveforms of the predetermined current waveform I(t) has a respective amplitude value, Bk; and wherein each of the n sinusoidal voltage waveforms of the operating voltage waveform has a frequency fk, and an amplitude that is substantially proportional to, and substantially equal to, the product of: the impedance value, Zk, associated with the test voltage waveform vk(t) having the same frequency, fk; and the amplitude value, Bk, for the sinusoidal current waveform having the same frequency.” It is known in the art that Ohm’s Law teaches I = V / Z, and the equation can be manipulated to move the impedance to take on the form Z*I = V. This can be seen in AC Ohm’s Law (Hyperphysics, “AC Ohm’s Law”, 03/01/2016).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez  in view of Dalfra and Johnson (US20140012418; ; As seen in IDS Dated 03/28/2019, Cited No 2 in US Patent Application Publications).
	In regards to Claim 32, Gomez in view of Dalfra discloses the claimed invention as detailed above and Gomez further teaches “the module comprising said control system, said signal generator and said current sensing circuitry and being connectable to said wire loop (constructively measure current flowing in the wire with set points – [0015]; boundary antenna, wire is connected to switch, resistors, adjustable voltage regular, operational amplifier, and microcontroller to control signal on line – [0035]).”
Gomez in view of Dalfra does not teach “optionally wherein the module is configured as a charging station for the object.”
Johnson teaches “optionally wherein the module is configured as a charging station for the object (charging station 105 – [0049], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomez in view of Dalfra to incorporate the teaching of Johnson to incorporate a charging station. Doing so would improve the detection of the boundary in a specified area.

	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “a complete cycle of the predetermined current waveform comprises a number of positive peaks and a number of negative peaks, said number of positive peaks being different than said number of negative peaks” is not taught in the prior art Gomez, Dalfra, Johnson, Carter, or Sunter.  Using the positive peaks and negative peaks in a cycle is an improvement over prior art as they allow for the determination of whether the object is inside or outside the boundary.

Claims 12-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation of Claims 12 and 14 of “that analysing the series of corresponding current waveforms includes determining a resonant frequency, f0, within said frequency range” and “a sinusoidal voltage waveform having said resonant frequency generating a corresponding current waveform having the maximum amplitude as compared with current waveforms generated by sinusoidal voltage waveforms with other frequencies within said frequency range” is not taught in the prior art Gomez, Dalfra, Johnson, Carter, or Sunter.  Using the resonant frequency improvement over the prior art as it allows for determining the suitable operating voltage waveform for the wire loop. 
Claim 13 is dependent on Claim 12 and claims 15-25 are dependent upon Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863